Citation Nr: 9917397
Decision Date: 06/24/99	Archive Date: 08/06/99

DOCKET NO. 94-37 514               DATE JUN 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for residuals of fractures of
the great toes.

3. Whether new and material evidence has been submitted to reopen
a claim for service connection for pulmonary tuberculosis.

REPRESENTATION

Appellant represented by:   AMVETS

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1966 to
August 1968.

This matter comes before the Board of Veterans' Appeals (Board)
from a September 1992 rating decision of the Hartford, Connecticut,
Regional Office (RO) of the Department of Veterans Affairs (VA)
which denied service connection for a psychiatric disorder,
including post-traumatic stress disorder (PTSD); denied service
connection for a sinus disorder; denied service connection for
residuals of fractures of the great toes; and found that new and
material evidence had not been submitted to reopen a claim of
service connection for pulmonary tuberculosis. It appears that the
veteran timely perfected an appeal as to these issues.

In a February 1996 rating decision, the RO denied the veteran's
claims for service connection for a lung disorder, a liver
disorder, a kidney disorder, a heart disorder, a pancreas disorder,
a skin disorder,.sterility, and soft tissue growths, due to
exposure to Agent Orange. The veteran filed a notice of
disagreement pertaining, in part, to the denial of service
connection for a heart disorder, and the RO provided the veteran a
statement of the case on that issue in April 1996. In a July 1996
rating decision, the RO, in part, denied service connection for
porphyria cutanea tarda due to exposure to herbicides. In May 1997,
the veteran filed a claim to reopen this issue. In a July 1997
rating decision, the RO determined that new and material evidence
had not been submitted, and the claim for service connection for
porphyria cutanea tarda could not be reopened. The veteran filed a
notice of disagreement with this determination in September 1997,
and the RO provided a statement of the case the same month. In a
November 1997 rating decision, following the receipt of medical
reports of the veteran's treatment for schizophrenia, the RO found
that new and material evidence had not been submitted to reopen a
previously denied claim of service connection for schizophrenia.
The veteran filed a notice of disagreement in February 1998, and
the RO provided a statement of the case in July 1998. From review
of the claims file, it does not appear that the veteran has filed
a substantive appeal as to any of the issues discussed in this
paragraph. Therefore, they are not currently in appellate status
and will not be addressed herein.

- 2 - 

In a July 1998 rating decision, the RO granted a 100 percent rating
for the veteran's service-connected PTSD; denied entitlement to
special monthly compensation based upon either the need for regular
aid and attendance or housebound status; and declined to address
the merits of the issue of entitlement to a total disability rating
based upon individual unemployability due to service-connected
disability. The veteran was informed of these determinations in
August 1998; however, a notice of disagreement does not appear
currently to be of record. Therefore, these issues are also not in
appellate status at this time, and will not be addressed herein.

REMAND

The veteran provided testimony on the issues of service connection
for a psychiatric disorder, including post-traumatic stress
disorder (PTSD), service connection for a sinus disorder, service
connection for residuals of fractures of the great toes, and
whether new and material evidence had been submitted to reopen a
claim for service connection for pulmonary tuberculosis, all of
which issues were in appellate status, at three personal hearings
which were conducted at the RO in May 1993, February 1994, and
September 1995. Transcripts of those hearings are of record.

At the September 1995 hearing, the veteran raised several
additional service connection claims. After the September 1995
hearing, the hearing officer issued a decision in February 1996,
which granted service connection for PTSD, and assigned a 50
percent disability rating. However, neither the hearing officer,
nor the RO, addressed the issues of service connection for a sinus
disorder and for residuals of fractures of the great toes, or
whether new and material evidence had been submitted to reopen a
claim of service connection for pulmonary tuberculosis, after the
hearing. In addition, a Supplemental Statement of the Case was not
prepared. With no further action taken upon these issues, the
appeal was certified to the Board in November 1998.

3 - 

The governing regulation, 38 C.F.R. 19.31 (1998), provides, in
part, that a Supplemental Statement of the Case (SSOC), so
identified, will be furnished to the appellant and the
representative, if any, when additional pertinent evidence is
received after a Statement of the Case has been issued, or the most
recent SSOC has been issued. As the veteran's testimony at the
September 1995 personal hearing was not either considered by the RO
in a new rating decision or addressed in an SSOC, a remand is
required in order to ensure due process of law to the veteran.

Accordingly, the case is REMANDED to the RO for the following
action:

The RO should review the claims of entitlement to service
connection for a sinus disorder, entitlement to service connection
for residuals of fractures of the great toes, and whether new and
material evidence has been submitted to reopen a claim of service
connection for pulmonary tuberculosis, in light of the veteran's
September 1995 hearing testimony (as well as any additional
evidence associated with the claims folder since that time and any
additional development deemed appropriate). If the benefits sought
remain denied, the veteran and his representative should be
provided an appropriate Supplemental Statement of the Case and
given the opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration, if appropriate. The veteran need take no
action until he is notified, but he may furnish additional evidence
and argument while the case is in remand status. Quarles v.
Derwinski, 3 Vet.App 129, 141 (1992); Booth v. Brown, 8 Vet.App.
109 (1995).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 4 - 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991& Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

5 -

